Citation Nr: 1704832	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  06-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to May 1967.  The Board notes that the Veteran is a recipient of the Purple Heart Medal and Navy Commendation Medal with Combat Valor Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2012, the Board remanded this matter.  The issues remanded at that time included entitlement to specially adapted housing assistance and entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement, for the period beginning May 1, 2004.  In addition, the RO was instructed to adjudicate the Veteran's claim of whether CUE existed in a July 2010 rating decision denying service connection for residuals, status post-surgery for rotator cuff surgery, bilateral shoulder.  The RO was further instructed to obtain VA medical records dated since May 2012, and any additional pertinent records identified by the Veteran, and issue a Statement of the Case (SOC) including notification needed to file a timely Substantive Appeal regarding entitlement to an initial evaluation in excess of 60 percent for left knee replacement.  The Board notes that updated VA medical records have been associated with the claims file and the Veteran indicated that no additional medical records were available.  In a January 2015 SOC, the RO adjudicated the issue of entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement which included information regarding filing a timely Substantive Appeal.  Lastly, in an April 2016 rating decision, the RO denied the Veteran's CUE claim.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Following development since the December 2012 Remand, neither the Veteran nor any representative has submitted a VA Form 9, Substantive Appeal, as to the issues of entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement and whether CUE existed in a July 2010 rating decision denying service connection for residuals, status post-surgery for rotator cuff surgery, bilateral shoulder.  The Board further notes that the Veteran's May 2016 VA Form 8, Certification of Appeal, and November 2016 Post-Remand Brief only list entitlement to specially adapted housing assistance as the issue on appeal.  Given the above, the Board finds that the matters of entitlement to an initial evaluation in excess of 60 percent disabling for left knee replacement and whether CUE existed in a July 2010 rating decision denying service connection for residuals, status post-surgery for rotator cuff surgery, bilateral shoulder, are not currently before the Board, and in consequence, the Board will not further address those matters.


FINDING OF FACT

The Veteran's service-connected shell fragment wound to the left thigh with compound comminuted fracture of the femur, left knee replacement, left ankle ankylosis with muscle atrophy, numbness of the calf, tenotomy of the left great toe, left pelvic tilt resulting in lumbosacral strain, left leg peripheral vascular disease, and shortening of the left lower extremity, results in loss of use of the left lower extremity due to residuals of an injury which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101 (a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809, 4.63 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

The Board notes that the Veteran requested a second Board hearing in his February 2015 VA Form 9, Substantive Appeal.  The Board further notes that a recent decision issued by the U.S. Court of Appeals for Veterans Claims, Cook v. Snyder, No. 15-0873 (U.S. Vet App. January 31, 2017), held that under 38 C.F.R. § 7107(b) "a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim."  However, as the benefit sought on appeal is granted, the Board finds that a hearing is unnecessary to further develop the claim and that the Veteran is not prejudiced by the Board's adjudication of the claim.

Accordingly, given the fully favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate such claim has been accomplished.

Specially Adapted Housing

The Veteran seeks benefits for specially adapted housing assistance.  He contends that his service-connected left leg disabilities result in his left lower extremity meeting the "loss of use" eligibility criteria for this benefit.  The Board finds that these disabilities do "preclude locomotion" as that term is defined in the applicable regulation.  The Board further finds that the residuals of the service-connected shrapnel wounds so affect the functions of balance or propulsion that the Veteran requires the use of a cane for ambulation; thus, the benefit sought is warranted.

The Veteran's claim of entitlement to specially adapted housing has been pending since July 2004.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013). 

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2016).

The Veteran has the following service-connected disabilities: shell fragment wound to the left thigh with compound comminuted fracture of the femur rated 60 percent disabling; left knee replacement rated 30 percent disabling; left ankle ankylosis with muscle atrophy, numbness of the calf and tenotomy of the left great toe rated 30 percent disabling; left pelvic tilt resulting in lumbosacral strain rated 20 percent disabling; left leg peripheral vascular disease rated 20 percent disabling; shortening of the left lower extremity rated 10 percent disabling; genitourinary voiding dysfunction rated 60 percent disabling; posttraumatic stress disorder rated 30 percent disabling; penile deformity with erectile dysfunction rated 20 percent disabling; diabetes mellitus rated 10 percent disabling; tinnitus rated 10 percent disabling; skin graft donor site scar to the right thigh and buttock rated non-compensable; bone graft donor site scar on left iliac crest rated non-compensable; and scar from shell fragment wound to dorsolateral surface of the shaft of the penis rated non-compensable.

The Veteran has consistently asserted that following a March 2003 total left knee replacement procedure his left knee disability has continued to worsen and that his left leg disabilities have effectively resulted in the loss of use of his left lower extremity.  In addition, the Veteran has consistently asserted that his left leg disabilities resulted in instability, falls, a risk for further falls, and requiring use of a cane for ambulation.

Post-total left knee replacement medical records include an August 2003 record noting a one week delay in the Veteran beginning physician therapy following knee replacement surgery resulting in marked decrease in range of motion.  Following physical therapy, the Veteran was noted walking better and using a cane.  An August 2003 VA orthopedic left knee replacement follow-up record noted that the Veteran had no pain but lacked motion.  The Veteran's range of motion (ROM) was manifested by flexion to 90 degrees.  No instability was found.  A December 2003 VA orthopedic left knee replacement follow-up record noted no pain but that motion had not improved.  The Veteran's ROM was manifested by flexion to 50 degrees.  The physician found no functional deficit.

A March 2004 VA examination report shows that the Veteran's left knee disability was manifested by flexion to 30 degrees which was additionally limited by pain, fatigue, weakness, lack of endurance and incoordination.  Pain was found to have a major functional impact.  Symptoms reported by the Veteran included pain, stiffness and loss of motion with symptoms occurring constantly.  The symptoms caused difficulty ambulating, climbing steps, entering a vehicle, bathing, dressing, walking and standing.  The Veteran also reported falling due to left leg weakness.  The examiner also found ankylosis at 30 degrees of flexion.  Both the Veteran's posture and gait were noted as abnormal, with the gait antalgic and wide based.  A leg length discrepancy of 3 cm was found and examination of the feet revealed signs of abnormal weight bearing.  The Veteran required a cane for ambulation due to weakness of the knee and pain.  Drawer and McMurray's tests were unable to be performed due to total left knee replacement.

In an April 2004 letter, the Veteran asserted loss of use of the left lower extremity due to the following: near 90 percent loss in ROM; constant pain in his left knee; constant swelling in his left knee; instability causing falls; inability to perform lifting of any object; limited standing and walking; inability to stoop, bend or walk at any accelerated pace; problems dressing his left lower extremity; inability to sit normally for any length of time; assistance required to climb stairs; special requirement for entering and exiting a vehicle; additional numbness and loss of feeling in some areas; and additional back and hip pain due to limited mobility of the left leg.

An April 2004 VA rehabilitative assessment noted swelling and pain in the left knee plus lower back pain.  The Veteran's ambulation was also limited due to loss of ROM.  The Veteran had full extension and 45 degrees flexion with 60 degrees active-assistive flexion.  Severe quadracep tightness was noted at the end of ROM.  A May 2004 VA orthopedic progress note shows that the Veteran had no complaints of pain and that he could walk without any difficulty except for post-operational stiffness.  The Veteran had 50 degrees of flexion.  The physician noted that the Veteran used a cane to ambulate for security reasons because he sometimes felt his left knee was going to give out.  There was some residual quadracep muscle atrophy and weakness as compared to the right side.

In September and October 2004 letters, the Veteran asserted that his left leg disabilities and residuals thereof supported a finding of loss of use of one lower extremity due to the following: reduced ROM; residuals of injury affecting the functions of balance and propulsion; use of a cane; ankylosis of the knee and ankle; left lower extremity shorter than the right; resulting spine impairment; and that his conditions had consistently worsened over time.

A September 2005 private medical note stated that following total knee replacement the Veteran's left knee had been manifested by flexion to 30 degrees with significant limitation within his lower extremity.  The note further stated that the Veteran was unable to mobilize normally and that his limitation of motion and ability to ambulate was limited by pain, fatigue, and diminished loss of strength.  Lastly, the physician pointed out that 30 degrees of motion of the knee was not normal or a functional ROM.

During an August 2006 VA examination, the Veteran's left knee disability was manifested by flexion to 45 degrees, guarding of movement on ROM, and an abnormal gait.  After repetitive use there was pain, fatigue, weakness, lack of endurance and incoordination.  Additional ROM was noted as zero.  There was no evidence of recurrent subluxation, locking pain, joint effusion or ankylosis.  The examiner noted that the Veteran used a cane for ambulation.  Upon use of a cane, the Veteran reported being able to walk two blocks and up a flight of stairs.  He further reported constant pain in the left knee area that varied in severity.  The examiner noted that the Veteran could not flex his left knee adequately for normal walking and that he used an elevated left shoe because his left leg was shorter than the right.  Stability testing for the medial and lateral collateral, anterior and posterior cruciate, and medial and lateral meniscus was noted as normal.  Instability testing of the medial and lateral collateral ligament and anterior and posterior cruciate ligaments were negative.  A positive McMurray's sign test was noted due to tenderness on the medial and lateral aspect of the left knee joint.  The examiner determined that there were no significant limitations of daily living activities.

A February 2008 VA medical record noted that the Veteran reported falling recently.  A May 2008 VA medical record noted that the Veteran reported no falls since his last VA visit.  In August 2008, a VA medical record shows the Veteran underwent a Morse Fall Scale assessment.  A score of 10 was assigned indicative of no risk for falling.  A February 2009 VA medical record noted that the Veteran reported no falls since his last VA visit.  A June 2009 VA medical record shows that the Veteran reported falling since his last visit and a Morse Fall Scale score of 35 was assigned indicative of a moderate risk for falls.  In July 2009, the Veteran underwent another Morse Fall Scale assessment and a score of 55 was assigned indicating a high risk for falls.  

A September 2009 VA examination evaluated the Veteran's left ankle impairment with atrophy of leg muscles, tenotomy, left great toe, circulatory disturbances, left ankle, and numbness of the left calf.   Symptoms related to the left knee included tenderness, redness, and guarding of movement.  No signs of edema, instability, abnormal movement, effusion, weakness, heat, deformity, malalignment and drainage or subluxation were found.  Symptoms related to his left ankle included constant stiffness, lack of endurance, locking deformity and pain.  Pain was noted as constant, aching, oppressing, sticking and cramping.  He denied symptoms of weakness, swelling, heat, redness, giving way, fatigability, tenderness, drainage, effusion, subluxation or dislocation.  Symptoms related to tenotomy included constant pain in the left leg and foot with pain described as aching, oppressing and cramping.  Symptoms related to his left calf included tingling, numbness, abnormal sensation, anesthesia, weakness and paralysis of the affected parts.  Regarding the Veteran's left ankle, flare-ups reportedly caused functional impairment making him unable to endure prolonged standing or walking.  Flare-ups also caused limitation of motion of the joint and ROM during these episodes was described as limited to almost no motion.  The Veteran's left lower extremity was also manifested by difficulty standing and walking, limited ability to bend, kneel or run, and his ability to get about was limited to slow walking.  The Veteran's left ankle impairment with atrophy of leg muscles was noted to cause loss of strength, weakness, pain, fatigability, impairment of coordination, and inability to control movement well.  These symptoms were noted as occurring constantly.  Upon examination, the examiner found abnormal results for anterior and posterior cruciate ligament stability testing of the left knee with slight instability.  The examiner found that the effect on the Veteran's conditions of daily activity resulted in difficulty walking, standing or any activity involving the use of his left leg.

A March 2010 VA medical record noted that the Veteran had partial ankylosis of the left knee, a left leg one-and-a-half inches shorter than his right, and a left ankle completely ankylosed.  It was further noted that the Veteran used a cane for ambulation.  The Veteran reported slipping and falling in June 2006 while climbing steps at work.  The Veteran further reported another fall within the past three months that occurred while the Veteran lost his balance coming down steps in his home.  A Morse Fall Scale assessment was performed and a score of 35 was assigned indicative of moderate risk for falls.

During a March 2010 Board hearing held in Washington, DC, the Veteran testified that prior to his March 2003 total knee replacement he was ambulatory and had practically full range of motion, and after the surgery he lost his range of motion.  The Veteran further testified that his left lower extremity was so disabled that he had loss of use and only had a 30 degree flexion of the knee.  In addition, the Veteran testified that he used a cane for propulsion and for balance, and without his cane he would fall and that he had fallen.  He also stated that he was unable to climb steps and had to lead with his right leg and do half-steps in order navigate them.

A June 2010 VA examination diagnosed the Veteran with total left knee replacement with severely limited ROM, left leg shortening and left ankle trauma with limited ROM.  The examiner noted that the Veteran used a cane to ambulate and wore a prosthetic shoe because of the shortening of his left leg.  The examiner further noted that the Veteran constantly had imbalance that affected his ability to ambulate.  Upon physician examination, the examiner found functional limitations of the lower extremities noting limited left ankle motion and a left leg two to three inches shorter than the right.  The examiner further found that the Veteran could walk without the assistance of another person up to a few hundred yards, but that he required the use of a cane for ambulation.  Both propulsion and balance were noted as abnormal.  The examiner opined that the Veteran was not blind and had use of both extremities.  Regarding the left knee, the examiner found limited ROM with full extension but flexion was limited to 10 degrees, and that could only be accomplished in a jerky motion.  The examiner noted that the left ankle had limited ROM and that there was significant muscle atrophy in the left thigh and calf muscles.  In addition, the examiner found the Veteran had difficulty maneuvering stairs and that he had to use his right leg for propulsion only.  The examiner further opined that the Veteran would benefit from adaptive equipment at home and a single level home to prevent falls and further injury.

Following the VA examination, a June 2010 VA emergency room record noted the Veteran fell at his residence injuring his elbows and teeth.  The Veteran reported falling down four to five steps that occurred when the Veteran stepped down on his "bad leg" which caused him to fall face first.  Another June 2010 VA medical record noted the Veteran's left leg was stiff and unstable resulting in two falls.  A July 2010 VA medical record shows a diagnosis of status-post left total left knee replacement with arthralgia, left knee instability resulting in falls, degenerative joint disease of the knee, and left ankle arthralgia possibly due to left knee instability.  

The Veteran underwent another VA examination in May 2011 to evaluate his left leg disabilities.  During the examination, the Veteran reported symptoms of stiffness, lack of endurance, locking, tenderness and pain.  The Veteran denied symptoms of weakness, swelling, heat, redness, giving way, fatigability, deformity, drainage, effusion, subluxation and dislocation.  Flare-ups were reported as often as one time per day with each episode lasting twelve hours.  Flare-ups reportedly caused functional impairment including limited motion of the knee due to pain with motion.  Following total left knee replacement surgery in March 2003, the Veteran endorsed residuals of limited movement of the knee, and painful motion and weakness.  Regarding his left ankle disability, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He denied symptoms of heat, redness, deformity, tenderness, drainage, effusion, subluxation, pain and dislocation.  Flare-ups were reported four times per week with each episode lasting five hours.  Flare-ups reportedly caused functional impairment including limitation of motion.  The Veteran's numbness of the left calf was reported to cause tingling and numbness, abnormal sensation, anesthesia, weakness, and paralysis with symptoms occurring constantly.  The Veteran's left great toe disability was manifested by a burning and aching pain with weakness, stiffness, swelling and fatigue reported at rest, and pain, weakness, stiffness, swelling and fatigue reported while standing or walking.  The Veteran reported these conditions resulted in being unable to walk without a cane, pain with prolonged standing or walking, and difficulty climbing stairs.  The examiner noted an abnormal gait due to the left knee resulting in a limp, and the Veteran's walk was described as unstable.  The Veteran was found to require a cane for ambulation.  The examiner further found the condition caused generalized muscle weakness of the left thigh and generalized muscle wasting of the left extremity.  The examiner found no ankylosis of the left knee.  Further, the examiner noted that the Veteran was unable to complete stability testing for the left knee due to total knee replacement.

VA medical records show that a Morse Fall Scale assessment was conducted in July 2011.  A score of 15 was assigned indicative of low risk of falls.  The Veteran reported one fall within the past twelve months.  No falls were reported within the past three months and the physician noted no history of falls.   

In an October 2011 statement, the Veteran asserted that he had encountered numerous falls attributable to walking on uneven surfaces and climbing steps.  The Veteran further asserted that his falls were directly related to loss of ROM in his left knee, loss of ankle ROM, numbness of his left calf as well as scars associated with shell fragment wounds to the left thigh with compound comminute fracture of the left femur.  In a November 2011 letter, the Veteran asserted that he had to walk with a cane for support and had encountered numerous falls within his home.

A June 2012 medical record noted that since the Veteran's total left knee replacement in 2003 he had developed significant loss of motion.  Upon examination, the Veteran had full active extension and could perform a straight leg raise.  His flexion was limited to, at most, 30 degrees.  

An August 2012 VA medical record shows the Veteran underwent another Morse Fall Scale assessment.  The Veteran reported falling within the past three months and stated that he had multiple falls due to unsteadiness.  The physician noted that the Veteran's gait/transferring was impaired.  A Morse fall scale of 60 was assigned indicative of a high risk for falls.  In July 2012, the Veteran presented to a VA walk-in clinic due to a fall onto a concrete floor injuring his right elbow.

The evidence of record shows that since his March 2003 total left knee replacement surgery, his left knee disability has continually worsened.  This is established by a ROM that decreased from 90 degrees of flexion in August 2003 to, at most, 30 degrees of flexion by June 2012.  The record also establishes that the Veteran's extensive left leg disabilities have resulted in an ever increasing risk for falls as documented by Morse Fall Scale assessments conducted during this period on appeal; with the most recent assessment assigning a score of 60 indicative of a high risk for fall.  Thus, the record establishes the Veteran's left leg disabilities have resulted in increased instability.  Moreover, the 2009 VA examiner found that the Veteran's service-connected left leg disabilities resulted in difficulty doing any activity involving the use of his left leg.  The record further establishes that the Veteran requires use of a cane for ambulation and that due to increased instability caused by his service-connected left leg conditions the Veteran cannot effectively ambulate without the use of an assistive aid.  

Despite the June 2010 VA examiner's finding that the Veteran had use of both extremities, the medical evidence establishes that the combined effect of his left leg disabilities have effectively resulted in loss of use of his left lower extremity.  In fact, the June 2010 VA examiner found that the Veteran constantly had imbalance that affected his ability to ambulate, could not lead with his left leg, and that in order to navigate steps he could only use his right leg for propulsion.  Further, the June 2010 VA examiner opined that the Veteran would benefit from adaptive equipment at home to prevent falls.  In addition, due to his various left leg disabilities, the Veteran's ability to ambulate normally has been further reduced by pain, fatigue, diminished loss of strength including muscle weakness and atrophy, impairment of coordination, and inability to control movement.

Based on the above, the Board finds that the evidence weighs in favor of finding service-connected loss of use of the left lower extremity due to residuals of an injury which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) for specially adapted housing and the claim is granted.


ORDER

Entitlement to specially adapted housing assistance is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


